Citation Nr: 1113418	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  94-28 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for cervical myelopathy, claimed as due to VA inpatient treatment from June 29, 1999 to September 11, 1999.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of a head injury, to include a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1971 to June 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 1992 (PTSD and head injury) and August 2004 (section 1151) decisions of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was requested; however, in May 2010 the Veteran withdrew that request.  

The Board notes the only documentation signed by the Veteran in the claims file appointing a representative reflects Disabled American Veterans as his authorized representative.  Thus, that organization is listed as the representative on the cover page.  However, there is some question as to whether a private attorney represents the Veteran in the cervical myelopathy claim and the other claims.  Thus, clarification of representation is being requested on remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims.  In this case, additional medical examinations and opinions, notification, and record development are required.  

The Board notes that the record reflects that the statement of the case and supplemental statements of the case list the Veteran's representative as P. Baird Joslin, Attorney.  This attorney apparently represented the Veteran in a tort claim against the VA medical center and filed the notice of disagreement with the August 2004 rating decision.  In December 2005 the RO sent a letter to the attorney requesting information and asking whether he was the Veteran's representative for all issues or just the 38 U.S.C.A. § 1151 claim.  The attorney submitted a VA Form 9 on behalf of the Veteran in April 2006, but did not respond to RO's letter.  The attorney has not responded to any recent supplemental statements of the case or otherwise provided recent argument for the Veteran's claims.  Moreover, there appears to be no documentation in the claims file signed by the Veteran indicating that the attorney represents the Veteran in his claim for compensation benefits.  Accordingly, clarification is necessary.

The Veteran asserts that he has PTSD as a result of seeing deceased soldiers in caskets during service.  He also contends that he had a head injury during a motor vehicle accident during service which caused a seizure disorder.  Finally, he asserts that he developed cervical myelopathy as a result of the care he received while an inpatient at VA from June 29, 1999 to September 11, 1999, after he had a cervical fusion performed at a private facility.

The Veteran was previously provided a VA mental disorders examination in connection with his claim for service connection for PTSD.  In January 1992, a VA psychiatrist noted that the Veteran had seen body bags returning from Vietnam while he was stationed in Delaware and that he was terrified about the prospect of being sent to Vietnam or about any members of his family going to Vietnam.  The psychiatrist diagnosed PTSD chronic and delayed.  Subsequent medical records also show diagnoses of PTSD.  However, none of these records takes into account the Veteran's report that he was molested at the age of 16 (see July 14, 1994 VA chemical dependency rehabilitation program inpatient psychosocial history).  As the previous diagnoses of PTSD appear to have been made without all of the relevant facts, the Board finds that another examination is necessary to determine if the Veteran has PTSD as a result of his service.  

As pointed out by the Veteran's service organization representative, the Veteran's service treatment records note that he was seen in the mental health clinic by a Dr. Stern in April 1972.  However, the service treatment records do not contain any records from the mental health clinic.  These records may be relevant to the Veteran's claims; thus, on remand attempts should be made to obtain mental health records from the Veteran's period of active service.  The Board notes that VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency.  See 38 C.F.R. 3.159(c)(2) (2010).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  See id.  If such is the case, the Veteran must be properly notified.  See 38 C.F.R. § 3.159(e) (2010).  

Service treatment records reflect that the Veteran had trauma to the head due to "auto trauma" in October 1971.  At the time he complained of generalized headaches.  The Veteran was afforded a general VA examination in January 1992, and the examiner diagnosed seizure disorder, history of trauma, adequately controlled.  The Veteran reported that he lost consciousness for 5 to 10 minutes after a motor vehicle accident, although this statement is in conflict with a report of medical history he completed in May 1972 where he noted that he had not had periods of unconsciousness.  In 1992, the Veteran also reported that his first seizure occurred in 1972.  As the evidence shows the Veteran had a head trauma during service and had a seizure disorder during the course of this appeal, the Board finds that an examination and medical opinion are needed.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Since the Board has determined that VA examinations are necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

With respect to his claim under 38 U.S.C. § 1151, such provision provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Medical records show that the Veteran had a motor vehicle accident on April 17, 1999.  At that time he was found to have a C1-2 subluxation but said he did not want to have surgery and went home.  After continuing to experience pain he finally went to the Robert Packer Hospital where he had surgery on June 23, 1999.  The Veteran was electively transferred to the VA Medical Center (VAMC) in Bath, New York, on June 29, 1999, where he remained until September 11, 1999.  During this inpatient stay the Veteran complained of numbness and tingling in the extremities.  After a neurological consultation on August 14, 1999, a VA neurologist recommended that the Veteran have a follow-up appointment with the surgeon that did his initial study, and such apparently occurred in October 1999.  

During the course of his VA hospitalization, he frequently absented himself from the ward.  For example, on July 19, 1999 he was noted to be off ward, lied about eating dinner there and when confronted with the truth he admitted he was not there but would not say where he was.  Thereafter he was again off the ward.  On July 21, 1999 after a request for a neurology consult was sent by the nurse, the Veteran left the ward with friends and said he would return in 2 hours.  On August 3, 1999 he was up and around more had no complaints of pain or problems.  He left on a day pass on August 7, 1999.  On August 10, he was up and off of the unit most of the shift and came back for pain mediation only.  He again left the unit on August 12.  On August 25 he reported he was feeling poorly and could not eat his dinner but then sent out for Chinese food.  On August 28 he was again off ward, had not been on the ward since night shift, and had not advised the nursing staff of his absence.  He did not have his neck brace on as it was lying in his room all day.  He had taken no pain medication all day.  When he returned to the unit, he began to complain of increased neck discomfort even with his neck brace on.  It was noted that "[patient] is able to go without this brace for 8+ hours with no discomfort when he leaves the unit.  On unit he [complains of] neck discomfort and wears his neck brace at all times."  On August 29, he was not on the ward for breakfast.  On August 30, it was noted that the Veteran was off unit most of Friday, Saturday and Sunday.  He was "[o]bserved by staff fishing at Keuka Lake in Hammondsport on Saturday and also last weekend, both times without his wheelchair or cane and ambulating without difficulty."  It was further noted that the Veteran appeared to be malingering in view of his continued use of the neck brace, wheelchair, and dependence on others for transport while on the unit but observed to be independent and without medical equipment while in the community.  The Veteran continued a pattern of leaving the ward in September 1999, to include bailing his significant other out of jail and staying with her in a motel.  On being advised of his irregular release, the Veteran's significant other stated that a VA employee would "pay for this".  She also presented to the nurses desk demanding the names of every person involved in his irregular discharge.  

After his release, the Veteran was attending kinesiotherapy on a daily basis but would only exercise for short periods of time of approximately 5 minutes.  When he realized he was not getting better he started to work a little harder but toward the end of his visits he was absent more than he attended.  In October 1999 he was diagnosed with cervical myelopathy. 

In January 2004, a private physician, Dr. Calder provided an opinion at the request of the Veteran's attorney, apparently in conjunction with the tort claim.  The physician noted that it was his opinion with a reasonable degree of medical certainty that the Veteran's condition was adversely affected by the lack of care given to him during July, August, and September of 1999 at the Bath VAMC.  Doctor Calder noted that clearly the Veteran was complaining of symptoms during his inpatient treatment that are classical symptoms of high cervical instability.  According to Dr. Calder, VA disregarded the Veteran's symptoms during his stay and this caused severe high cervical myelopathy.  Dr. Calder did not note that the Veteran was seen fishing without using his neck brace or wheelchair in August 1999.

In July 2008, a VA physician, Dr. WL, noted that the prolonged delay of the diagnostic workup during the Veteran's inpatient VA stay definitely led to worsening of his neurologic condition.  She also stated that earlier diagnosis and treatment would have prevented a significant amount of his neurologic sequelae.  She did not address the length of time between the car accident in April 1999 and the date he finally sought surgery in June 1999, nor did she address the Veteran's frequent absences from the ward during his VA hospitalization, to include going fishing, without needing his neck brace or wheelchair to do so.

The Veteran was afforded a VA peripheral nerves examination in September 2008.  The examiner, Dr. B noted that the Veteran was seen in two hospitals prior to his admission to Sayre and checked himself out of those institutions.  Several days passed from the time of the injury to the surgical date.  After treatment at Sayre, he was transferred to Bath VA where he promptly absented himself from professional care for several days and that the inevitable neurological complications occurred as a direct result of the Veteran's irresponsible activity.  

The evidence of record is not sufficient to determine if VA failed to exercise the degree of care that would be expected of a reasonable health care provider or whether the Veteran's actions resulted in his additional disability.  As such, a medical opinion should be obtained.  

Additionally, corrective notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), is required.  In this case, the notice provided did not notify the Veteran of the evidence that is necessary to substantiate the claim for benefits under 38 U.S.C. § 1151, nor did it include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such should be remedied on remand.  

Comments on the Veteran's VA Form 9 (November 1993) and information provided in a January 1996 income verification form indicate that he is receiving disability benefits from the Social Security Administration (SSA) for epilepsy and depression.  The documents pertaining to this application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Hence, relevant records from SSA should be obtained on remand.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran and P. Baird Joslin, Attorney whether the attorney continues to represent the Veteran in the 38 U.S.C.A. § 1151 claim for compensation for cervical myelopathy, and if so, whether he also represents the Veteran with the other claims on appeal.  If the attorney is representing the Veteran, they must submit documentation signed by the Veteran establishing such representation or a properly completed VA Form 21-22a.

2.  Issue the Veteran corrective VCAA notice that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, in accordance with the decision in Dingess, supra, and an explanation of what the evidence must show to substantiate a claim for benefits based on 38 U.S.C. § 1151.

2.  Obtain treatment records from the VA Medical Center in Syracuse, New York dating since February 2010.  

3.  Request all documents pertaining to any application by the Veteran for SSA disability benefits.

4.  Request copies of any mental health treatment records from the Veteran's period of active duty through official sources.  

5.  After instructions (1) through (4) have been completed to the extent possible, schedule the Veteran for a VA neurological examination to determine the nature of any residuals of a head injury to include a seizure disorder, and to obtain an opinion as to whether such is possibly related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current residuals of a head injury to include a seizure disorder arose during service or are otherwise related to service.  A rationale for all opinions expressed should be provided. 

6.  After instructions (1) through (4) have been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether the Veteran suffers from PTSD as a result of his service.  If PTSD is diagnosed, the examiner should specifically comment as to whether such is the result of being molested before service, seeing body bags of deceased soldiers during service, or some other stressful event.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, including psychological testing, and the results should be reported in detail.  A rationale for all opinions expressed should be provided.

7.  After instructions (1) through (4) have been completed to the extent possible, forward the entire claims file to a neurologist for review.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or greater) that cervical myelopathy resulted from the VA inpatient treatment from June 29, 1999 to September 11, 1999.  

a. In making this determination, the examiner should comment as to whether there was a failure to timely diagnose and properly treat cervical myelopathy that proximately caused the continuance or natural progression of that condition.  
b. If the Veteran's cervical myelopathy is related to the VA inpatient treatment from June 29, 1999 to September 11, 1999, then the examiner should indicate whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the treatment; and whether any additional disability was due to an event not reasonably foreseeable.  

c. In rendering the above opinions, the examiner is asked to specifically consider the opinions of Drs. Calder (January 30, 2004), WL (July 22, 2008), and B (September 30, 2008), along with the private and VA treatment records relevant to the Veteran's June 1999 cervical fusion and post operative treatment.  The examiner should also discuss the significance of the Veteran's failure to have immediate surgical treatment for his subluxed cervical spine for more than a month after the accident, as well as the Veteran's actions while hospitalized, including absenting himself from the hospital frequently, to include going fishing without needing his neck brace or wheelchair to get around, on the subsequent development of his cervical myelopathy.

A rationale for all opinions expressed should be set forth.  If the examiner determines that a VA physical examination is necessary, one should be scheduled. 

8.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


